DETAILED ACTION
Response to Amendment
The following is in response to the amendment of January 29, 2021.

Response to Arguments
Applicant's arguments submitted with the amendment have been fully considered.  Reference is made to the interview with Applicant's representative on January 28, 2021. 
In view of the arguments and the interview, the rejection of claims 6-18 under 35 U.S.C. 112(b) have been withdrawn.  All claims have been fully examined for patentability.
Applicant's amendment to the claims overcomes the rejections set forth previously under 35 U.S.C. 102(a)(1) over Forester (US 2015/0225897) and over Nykopp (US 4,124,441).
Applicant's amendment to the claims also overcomes the rejection set forth previously on the grounds of nonstatutory double patenting over U.S. Patent No. 9,822,484.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5: In a system comprising one or more deckle board systems, each of which includes one or more deckle board clamps, one or more seal strip clamps, and one or more seal strips, the prior art does not disclose or suggest a seal strip that includes only one connection slot or less, and a connection adapter that includes a connection member, the connection adapter connecting the deckle board clamp and the seal strip.  It is understood that the seal strip is located between the deckle board clamp and the seal strip clamp, and that the connection member extends from the connection adapter into the connection slot of the seal strip or creates a 
Claims 19, 6-18, and 20:  In a system comprising one or more deckle board systems, each of which includes one or more deckle board clamps, one or more seal strip clamps, and one or more seal strips, the prior art does not disclose or suggest seal strips that include one connection slot or less, and seal strip clamps that include one or more expansion chambers. It is understood that the seal strip is located between the deckle board clamp and the seal strip clamp.  In prior art deckle systems, the seal strips have more than one connection slot, the seal strip is held in place via numerous fasteners, and the expansion chambers, if present, are formed in the seal strips.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748